342 S.W.3d 369 (2011)
Paul Eugene PINKSTON, Jones-Farmington Properties, LLC, and Rose Lane Investments, LLC, Respondents,
v.
Martha PERREN and Judy A. Woodham, Appellants.
No. ED 94915.
Missouri Court of Appeals, Eastern District, Division Two.
June 7, 2011.
Brian J. McNamara, Farmington, MO, for appellants.
Roland A. Wegmann, Hillsboro, MO, for respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Martha Perren and Judy A. Woodham (hereinafter and collectively, "Appellants") appeal from the trial court's judgment declaring easements in favor of Paul Eugene Pinkston, Jones-Farmington Properties, LLC, and Rose Lane Investments, LLC across Appellants' property and ordering Appellants to remove a structure that impedes *370 access to the easement. Appellants raise three points on appeal. First, Appellants argue the trial court's judgment is against the weight of the evidence. Second, Appellants claim Count IV of the declaratory judgment action constituted a misjoinder of claims. Third, Appellants aver the trial court's findings of fact and conclusions of law violated Rule 73.01.
We have reviewed the briefs of the parties, the transcript, and the record on appeal. No error of law appears. The motion taken with the case is denied. An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for the order affirming the trial court's decision pursuant to Rule 84.16(b).